COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-002-CR
 
THE STATE OF TEXAS                                                                STATE
 
                                                   V.
SHERAN
LOGAN                                                                    APPELLEE
                                               ----------
         FROM COUNTY CRIMINAL COURT NO. 4 OF
DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered the AState=s Motion
Requesting Withdrawal Of Notice Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See id.;
Tex. R. App. P. 43.2(f).
It is
further ordered that the State shall pay all costs of this appeal, for which
let execution issue.  See Tex.
Code Crim. Proc. Ann. art. 44.01(f) (Vernon Supp. 2004_05).
PER
CURIAM
 
PANEL:
GARDNER, WALKER, and MCCOY, JJ.




DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: March 5, 2009




[1]See Tex. R. App. P. 47.4.